DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form.  This Office action is FINAL.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,895,217 Ma et al. in view of U.S. Publication No. 2004/0230623 to D’Angelo et al. (“D’Angelo”) in view of U.S. Publication No. 2003/0097503 to Huckins (“Huckins”) and further in view of U.S. Publication No. 2005/0251641 to Camilli et al. (“Camilli”).

Regarding claim 1, Ma teaches:
A computer-implemented method comprising: 
an operating system receiving a command from a component of the operating system, indicating to read profile records from a profile library (Ma: Col. 8, lines 3-12, “FIG. 6 shows an example of how read requests for a plurality of files may be received by operating system 200. Table 600 shows the sequence of requests as received by operating system 200. Rows 602 to 608 show the requests, where row 602 is received first and row 608 is the last request. Row 602 shows a request for inode File #1 with address A4 and A5, Row 604 shows a request for inode file #4 with address A8 and A9. Row 606 shows a request for inode File #2 with address A2 and A3. Row 608 shows request for File #1 with address A6 and A7”; and Col. 9, lines 4-8, “In step S704, the file system receives X number of requests, where X is the threshold value for reordering requests. The requests may be from an application for performing a virus scan, a back-up operation, indexing files or any other operation”; wherein the examiner is interpreting the indexing files/back-up operation/any other operation to be an operation of an operating system);

However, Ma does not appear to teach:
reading and sorting the profile records by subsystem.


reading and sorting the profile records by subsystem (D’Angelo: Paragraph [0047], “the sorting of appended log list 515 into sorted appended log lists 620, 630 and 640 in accordance with Sort Processing 610. Appended log list 515 is first sorted by System ID, wherein sorted appended log list 620 comprises entries for IMS1, sorted appended log list 630 comprises entries for IMS2 and sorted appended log list 640 comprises entries for IMS3. Sorted appended log lists 620, 630 and 640 are then each further sorted by Stored Clock Value, as depicted in blocks 620, 630 and 640”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ma by sorting the profile records by subsystem, as taught by D’Angelo.  One of ordinary skill in the art would have been motivated to make this modification because logs can be groomed for subsequent processing and analysis in a valid and efficient manner while also achieving less manual effort. (D’Angelo: Paragraph [0020]).

However the Ma/D’Angelo combination does not appear to explicitly teach:
generating an interrupt to notify a controller to read the records for the subsystem associated with the subsystem API.

However, in the same field of endeavor, the Ma/D’Angelo combination teaches:
generating an interrupt to notify a controller to read the records for the subsystem (Huckins: Paragraph [0044], “Whenever a non-PCI I/O device needs to contact the system, the controller is notified. The controller (bus bridge) receives notification of a read request or an interrupt from an I/O device at block 650”).



However, the Ma/D’Angelo/Huckins does not appear to teach:
notify the subsystem API to read the records for the subsystem associated with the subsystem API.
However, in the same field of endeavor, Camilli teaches:
notify the subsystem API to read the records for the subsystem associated with the subsystem API (Camilli: Paragraph [0036], “Similarly, accessing a componentized operating system API may involve, for example, making a procedure and/or function call to the API to acquire data from the operating system”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo/Huckins combination by using a subsystem API to read the records of a system by Camilli.  One of ordinary skill in the art would have been motivated to make this modification because a system API can help facilitate the communication to a system. (Camilli: Paragraph [0027]).

Regarding claim 2, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 1. The Ma/D’Angelo/Huckins/Camilli combination further teaches:
in response to receiving the interrupt, the subsystem (Camilli: Paragraph [0036], “Similarly, accessing a componentized operating system API may involve, for example, making a procedure and/or function call to the API to acquire data from the operating system”) reading the profile records (Huckins: Paragraph [0044], “Whenever a non-PCI I/O device needs to contact the system, the controller is notified. The controller (bus bridge) receives notification of a read request or an interrupt from an I/O device at block 650. The controller determines which I/O device sent the request at block 652 in order to able to service the request”); 
formatting each of the profile records into one or more data requests in an input format required by the subsystem (Huckins: Paragraph [0044], “Upon determining which device made the request, the controller translates the non-PCI data message from that device into a PCI format at block 654. The non-PCI ID for the device is also mapped to the PCI device ID that the system will recognize for this particular I/O device at block 656”); and 
generating an interrupt to notify the subsystem to read the one or more data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”).

Regarding claim 3, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 2. The Ma/D’Angelo/Huckins/Camilli combination further teaches:
in response to receiving the interrupt to read the one or more data requests, stopping generating output based on a current set of data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system ; and 
beginning generating output based on the received one or more data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”).  

Regarding claim 4, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 2. The Ma/D’Angelo/Huckins/Camilli combination further teaches:
wherein only the subsystem receiving the one or more data requests is interrupted (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”).  

Regarding claim 8, Ma teaches:
A system comprising: 
a processor communicatively coupled to a memory (Ma: Col. 3, lines 39-44, “Storage server 120 comprises a processor 122, a memory 124, a network adapter 126 and a storage adapter 128 interconnected by a bus 125. The storage server 120 also includes an operating system 200 that implements a file system to logically organize the information as a hierarchical structure of directories and files on disks 130”), the processor configured to: 
send a command from a component of an operating system to the operating system indicating to read profile records from a profile library (Ma: Col. 8, lines 3-12, “FIG. 6 shows an example of how read requests for a plurality of files may be received by operating system 200. Table 600 shows the sequence of requests as received by operating system 200. Rows 602 to 608 show the requests, where row 602 is received first and row 608 is the last request. Row 602 shows a request for inode File #1 with address A4 and A5, Row 604 shows a request for inode file #4 with address A8 and A9. Row 606 shows a request for inode File #2 with address A2 and A3. Row 608 shows request for File #1 with address A6 and A7”; and Col. 9, lines 4-8, “In step S704, the file system receives X number of requests, where X is the threshold value for reordering requests. The requests may be from an application for performing a virus scan, a back-up operation, indexing files or any other operation”; wherein the examiner is interpreting the indexing files/back-up operation/any other operation to be an operation of an operating system);

However, Ma does not appear to teach:
read and sort the profile records by subsystem.

However, in the same field of endeavor, D’Angelo teaches:
read and sort the profile records by subsystem (D’Angelo: Paragraph [0047], “the sorting of appended log list 515 into sorted appended log lists 620, 630 and 640 in accordance with Sort Processing 610. Appended log list 515 is first sorted by System ID, wherein sorted appended log list 620 comprises entries for IMS1, sorted appended log list 630 comprises entries for IMS2 and sorted appended log list 640 comprises entries for IMS3. Sorted appended log lists 620, 630 and 640 are then each further sorted by Stored Clock Value, as depicted in blocks 620, 630 and 640”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ma by sorting the profile records by subsystem, as taught by D’Angelo.  One of ordinary skill in the art would have been motivated to make this modification because logs can be groomed for subsequent processing and analysis in a valid and efficient manner while also achieving less manual effort. (D’Angelo: Paragraph [0020]).

However the Ma/D’Angelo combination does not appear to explicitly teach:
generate an interrupt to notify a controller to read the records for the subsystem associated with the subsystem API.

However, in the same field of endeavor, the Ma/D’Angelo combination teaches:
generate an interrupt to notify a controller to read the records for the subsystem (Huckins: Paragraph [0044], “Whenever a non-PCI I/O device needs to contact the system, the controller is notified. The controller (bus bridge) receives notification of a read request or an interrupt from an I/O device at block 650”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo combination by generating an interrupt to notify a controller to read the records for the subsystem, as taught by Huckins.  One of ordinary skill in the art would have been motivated to make this modification because interrupts will allow a request for access to resources and therefore can assist in reducing race conditions. (Huckins: Paragraph [0039]).


notify the subsystem API to read the records for the subsystem associated with the subsystem API.
However, in the same field of endeavor, Camilli teaches:
notify the subsystem API to read the records for the subsystem associated with the subsystem API (Camilli: Paragraph [0036], “Similarly, accessing a componentized operating system API may involve, for example, making a procedure and/or function call to the API to acquire data from the operating system”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo/Huckins combination by using a subsystem API to read the records of a system by Camilli.  One of ordinary skill in the art would have been motivated to make this modification because a system API can help facilitate the communication to a system. (Camilli: Paragraph [0027]).

Regarding claim 9, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 8. The Ma/D’Angelo/Huckins/Camilli combination further teaches:
in response to receiving the interrupt, the subsystem (Camilli: Paragraph [0036], “Similarly, accessing a componentized operating system API may involve, for example, making a procedure and/or function call to the API to acquire data from the operating system”) reading the profile records (Huckins: Paragraph [0044], “Whenever a non-PCI I/O device needs to contact the system, the controller is notified. The controller (bus bridge) receives notification of a read request or an interrupt from an I/O device at block 650. The controller determines which I/O device sent the request at block 652 in order to able to service the request”); 
formatting each of the profile records into one or more data requests in an input format required by the subsystem (Huckins: Paragraph [0044], “Upon determining which device made the request, the controller translates the non-PCI data message from that device into a PCI format at block 654. The non-PCI ID for the device is also mapped to the PCI device ID that the system will recognize for this particular I/O device at block 656”); and 
generating an interrupt to notify the subsystem to read the one or more data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”).

Regarding claim 10, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 9. The Ma/D’Angelo/Huckins/Camilli combination further teaches:
in response to receiving the interrupt to read the one or more data requests, stopping generating output based on a current set of data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”); and 
beginning generating output based on the received one or more data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”).  


wherein only the subsystem receiving the one or more data requests is interrupted (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”).

Regarding claim 15, Ma teaches:
A computer program product comprising a non-transitory computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method (Ma: Col. 3, lines 53-61, “The operating system 200, portions of which is typically resident in memory and executed by the processing elements, functionally organizes storage server 120 by, inter alia, invoking storage operations in support of a file service implemented by storage server 120. It will be apparent to those skilled in the art that other processing and memory means, including various computer readable media, may be used for storing and executing program instructions pertaining to the embodiments described herein”) comprising: 
an operating system receiving a command from a component of the operating system, indicating to read profile records from a profile library (Ma: Col. 8, lines 3-12, “FIG. 6 shows an example of how read requests for a plurality of files may be received by operating system 200. Table 600 shows the sequence of requests as received by operating system 200. Rows 602 to 608 show the requests, where row 602 is received first and row 608 is the last request. Row 602 shows a request for inode File #1 with address A4 and A5, Row 604 shows a request for inode file #4 with address A8 and A9. Row 606 shows a request for inode File #2 with address A2 and ; 

However, Ma does not appear to teach:
reading and sorting the profile records by subsystem.

However, in the same field of endeavor, D’Angelo teaches:
reading and sorting the profile records by subsystem (D’Angelo: Paragraph [0047], “the sorting of appended log list 515 into sorted appended log lists 620, 630 and 640 in accordance with Sort Processing 610. Appended log list 515 is first sorted by System ID, wherein sorted appended log list 620 comprises entries for IMS1, sorted appended log list 630 comprises entries for IMS2 and sorted appended log list 640 comprises entries for IMS3. Sorted appended log lists 620, 630 and 640 are then each further sorted by Stored Clock Value, as depicted in blocks 620, 630 and 640”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ma by sorting the profile records by subsystem, as taught by D’Angelo.  One of ordinary skill in the art would have been motivated to make this modification because logs can be groomed for subsequent processing and analysis in a valid and efficient manner while also achieving less manual effort. (D’Angelo: Paragraph [0020]).


generating an interrupt to notify a controller to read the records for the subsystem associated with the subsystem API.

However, in the same field of endeavor, the Ma/D’Angelo combination teaches:
generating an interrupt to notify a controller to read the records for the subsystem (Huckins: Paragraph [0044], “Whenever a non-PCI I/O device needs to contact the system, the controller is notified. The controller (bus bridge) receives notification of a read request or an interrupt from an I/O device at block 650”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo combination by generating an interrupt to notify a controller to read the records for the subsystem, as taught by Huckins.  One of ordinary skill in the art would have been motivated to make this modification because interrupts will allow a request for access to resources and therefore can assist in reducing race conditions. (Huckins: Paragraph [0039]).

However, the Ma/D’Angelo/Huckins does not appear to teach:
notify the subsystem API to read the records for the subsystem associated with the subsystem API.
However, in the same field of endeavor, Camilli teaches:
notify the subsystem API to read the records for the subsystem associated with the subsystem API (Camilli: Paragraph [0036], “Similarly, accessing a componentized operating system API may involve, .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo/Huckins combination by using a subsystem API to read the records of a system by Camilli.  One of ordinary skill in the art would have been motivated to make this modification because a system API can help facilitate the communication to a system. (Camilli: Paragraph [0027]).

Regarding claim 16, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 15. The Ma/D’Angelo/Huckins/Camilli combination further teaches:
in response to receiving the interrupt, the subsystem (Camilli: Paragraph [0036], “Similarly, accessing a componentized operating system API may involve, for example, making a procedure and/or function call to the API to acquire data from the operating system”) reading the profile records (Huckins: Paragraph [0044], “Whenever a non-PCI I/O device needs to contact the system, the controller is notified. The controller (bus bridge) receives notification of a read request or an interrupt from an I/O device at block 650. The controller determines which I/O device sent the request at block 652 in order to able to service the request”); 
formatting each of the profile records into one or more data requests in an input format required by the subsystem (Huckins: Paragraph [0044], “Upon determining which device made the request, the controller translates the non-PCI data message from that device into a PCI format at block 654. The non-PCI ID for the device is also mapped to the PCI device ID that the system will recognize for this particular I/O device at block 656”); and 
generating an interrupt to notify the subsystem to read the one or more data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”).

Regarding claim 17, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 16. The Ma/D’Angelo/Huckins/Camilli combination further teaches:
in response to receiving the interrupt to read the one or more data requests, stopping generating output based on a current set of data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”); and 
beginning generating output based on the received one or more data requests (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At block 660, the system services the request and reads the memory mapped region for the device at the controller”).  

Regarding claim 18, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 16. The Ma/D’Angelo/Huckins/Camilli combination further teaches:
wherein only the subsystem receiving the one or more data requests is interrupted (Huckins: Paragraph [0044], “The controller at block 658 issues an interrupt to the system on behalf of the device. This interrupt notifies the system that the I/O device requests service or has data for the system. At .

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view D’Angelo in view of Huckins in view of Camilli and further in view of U.S. Publication No. 2019/0197173 to Tahara et al. (“Tahara”).

Regarding claim 5, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 3.  However, the Ma/D’Angelo/Huckins/Camilli combination does not appear to teach: 
wherein the output of the generated data request is in the default format of a system activity record generator and in either XML or CSV.

However, in the same field of endeavor, Tahara teaches:
wherein the output of the generated data request is in the default format of a system activity record generator and in either XML or CSV (Tahara: Paragraph [0028], “The core server may include functionality for translating the read request into the one or more database commands (e.g., according to an object-to-relationship mapping) as well as functionality for performing the linger operation 104. In some embodiments, the secondary database system performs the linger operation 104. In these embodiments, the secondary database system may include the translating functionality as well as the linger functionality 104. In some embodiments, the read request is obtained 102 from the client in a data serialization format (e.g., JSON, XML, protobuf, YAML, BSON, MessagePack, etc.) that is suitable for encapsulating the read request when sent from the client over a data network as part of an application-layer networking protocol (e.g., TCP, HTTP, HTTPS, etc.) payload.”).    



Regarding claim 12, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 10.  However, the Ma/D’Angelo/Huckins/Camilli combination does not appear to teach: 
wherein the output of the generated data request is in the default format of a system activity record generator and in either XML or CSV.

However, in the same field of endeavor, Tahara teaches:
wherein the output of the generated data request is in the default format of a system activity record generator and in either XML or CSV (Tahara: Paragraph [0028], “The core server may include functionality for translating the read request into the one or more database commands (e.g., according to an object-to-relationship mapping) as well as functionality for performing the linger operation 104. In some embodiments, the secondary database system performs the linger operation 104. In these embodiments, the secondary database system may include the translating functionality as well as the linger functionality 104. In some embodiments, the read request is obtained 102 from the client in a data serialization format (e.g., JSON, XML, protobuf, YAML, BSON, MessagePack, etc.) that is suitable for encapsulating the read request when sent from the client over a data network as part of an application-layer networking protocol (e.g., TCP, HTTP, HTTPS, etc.) payload.”).    



Regarding claim 19, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 15.  However, the Ma/D’Angelo/Huckins/Camilli combination does not appear to teach: 
wherein the output of the generated data request is in the default format of a system activity record generator and in either XML or CSV.

However, in the same field of endeavor, Tahara teaches:
wherein the output of the generated data request is in the default format of a system activity record generator and in either XML or CSV (Tahara: Paragraph [0028], “The core server may include functionality for translating the read request into the one or more database commands (e.g., according to an object-to-relationship mapping) as well as functionality for performing the linger operation 104. In some embodiments, the secondary database system performs the linger operation 104. In these embodiments, the secondary database system may include the translating functionality as well as the linger functionality 104. In some embodiments, the read request is obtained 102 from the client in a data serialization format (e.g., JSON, XML, protobuf, YAML, BSON, MessagePack, etc.) that is suitable for encapsulating the read request when sent from the client over a data network as part of an application-layer networking protocol (e.g., TCP, HTTP, HTTPS, etc.) payload.”).    

.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view D’Angelo in view of Huckins in view of Camilli and further in view of U.S. Publication No. 2018/0060132 to Maru et al. (“Maru”).

Regarding claim 6, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 1.  However, the Ma/D’Angelo/Huckins/Camilli combination does not appear to teach: 
wherein each of the profile records specifies that the output of the generated data request is in XML or CSV.

However, in the same field of endeavor, Maru teaches:
wherein each of the profile records specifies that the output of the generated data request is in XML or CSV  (Maru: Paragraph [0053], “clients 400 can submit requests 450 to create, read, modify, or delete data schemas. For example, a new table schema can be submitted via a request 450. Request 450 may include a name of the data set (e.g., table), a location of the data set (e.g. an object identifier in an object storage service, such as data storage service 230, file path, uniform resource locator, or other location indicator), number of columns, column names, data types for fields or columns (e.g., string, integer, Boolean, timestamp, array, map, custom data types, or compound data types), data format .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo/Huckins/Camilli combination by having the request specify the format such as csv as taught by Maru.  One of ordinary skill in the art would have been motivated to make this modification because by having the request specify a type because it can be readable by the recipient system. (Maru: Paragraph [0053]).

Regarding claim 13, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 8.  However, the Ma/D’Angelo/Huckins/Camilli combination does not appear to teach: 
wherein each of the profile records specifies that the output of the generated data request is in XML or CSV.

However, in the same field of endeavor, Maru teaches:
wherein each of the profile records specifies that the output of the generated data request is in XML or CSV  (Maru: Paragraph [0053], “clients 400 can submit requests 450 to create, read, modify, or delete data schemas. For example, a new table schema can be submitted via a request 450. Request 450 may include a name of the data set (e.g., table), a location of the data set (e.g. an object identifier in an object storage service, such as data storage service 230, file path, uniform resource locator, or other location indicator), number of columns, column names, data types for fields or columns (e.g., string, integer, Boolean, timestamp, array, map, custom data types, or compound data types), data format (e.g., formats including, but not limited to, JSON, CSV, AVRO, ORC, PARQUET, tab delimited, comma separated, as well as custom or standard serializers/deserializers)”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo/Huckins/Camilli combination by having the request specify the format such as csv as taught by Maru.  One of ordinary skill in the art would have been motivated to make this modification because by having the request specify a type because it can be readable by the recipient system. (Maru: Paragraph [0053]).

Regarding claim 20, the Ma/D’Angelo/Huckins/Camilli combination teaches the elements of claim 15.  However, the Ma/D’Angelo/Huckins/Camilli combination does not appear to teach: 
wherein each of the profile records specifies that the output of the generated data request is in XML or CSV, and is directly consumable without an intermediate utility.

However, in the same field of endeavor, Maru teaches:
wherein each of the profile records specifies that the output of the generated data request is in XML or CSV, and is directly consumable without an intermediate utility (Maru: Paragraph [0053], “clients 400 can submit requests 450 to create, read, modify, or delete data schemas. For example, a new table schema can be submitted via a request 450. Request 450 may include a name of the data set (e.g., table), a location of the data set (e.g. an object identifier in an object storage service, such as data storage service 230, file path, uniform resource locator, or other location indicator), number of columns, column names, data types for fields or columns (e.g., string, integer, Boolean, timestamp, array, map, custom data types, or compound data types), data format (e.g., formats including, but not limited to, JSON, CSV, AVRO, ORC, PARQUET, tab delimited, comma separated, as well as custom or standard serializers/deserializers)”).

.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view D’Angelo in view of Huckins in view of Camilli in view of Maru and further in view of U.S. Publication No. 2020/0322466 to Yang et al. (“Yang”).

	Regarding claim 7, the Ma/D’Angelo/Huckins/Camilli/Maru combination teaches all of the elements of claim 6.  However, the Ma/D’Angelo/Huckins/Camilli/Maru combination does not appear to teach:
wherein each of the profile records include one or more output destinations for each generated data request.

However, in the same field of endeavor, Yang teaches:
wherein each of the profile records include one or more output destinations for each generated data request (Yang: Paragraph [0014], “According to a second aspect, this application provides a data transmission method, including sending, by a first device, a data read request to a second device, where the data read request is generated according to a RDMA protocol, and carries a data read address and a second data write address, the data read address is a destination address of second target data stored in the second device, the second data write address is a destination address that is reserved in the first device and that is used to store the second target data read from the second .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo/Huckins/Camilli/Maru combination by having a destination in the records by Yang.  One of ordinary skill in the art would have been motivated to use the teachings of Yang because it will reduce impact of packet loss and improve efficiency. (Yang: Paragraph [0007]-[0010]).

Regarding claim 14, the Ma/D’Angelo/Huckins/Camilli/Maru combination teaches all of the elements of claim 13.  However, the Ma/D’Angelo/Huckins/Camilli/Maru combination does not appear to teach:
wherein each of the profile records include one or more output destinations for each generated data request.

However, in the same field of endeavor, Yang teaches:
wherein each of the profile records include one or more output destinations for each generated data request (Yang: Paragraph [0014], “According to a second aspect, this application provides a data transmission method, including sending, by a first device, a data read request to a second device, where the data read request is generated according to a RDMA protocol, and carries a data read address and a second data write address, the data read address is a destination address of second target data stored in the second device, the second data write address is a destination address .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ma/D’Angelo/Huckins/Camilli/Maru combination by having a destination in the records by Yang.  One of ordinary skill in the art would have been motivated to use the teachings of Yang because it will reduce impact of packet loss and improve efficiency. (Yang: Paragraph [0007]-[0010]).

	Response to Arguments
Applicant’s arguments in light of amendments, see pages 6-8, filed 08/24/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered but are moot. The amendments presented a change in scope of the claim; therefore, new art rejections for the claims have been added in light of newly found prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief description of the pertinent, but not relied upon art. (US 20080201600 A1, US 20130091266 A1, US 20120317585 A1, US 20160041927 A1, US 20020152354 A1, US 10380141 B1, US 20190272219 A1)

US 20130091266 A1: Next, in step 216, the query processor determines whether the needed data is already stored in cache. If so, the needed data is loaded from the cache memory to save the time of a disk read. If the needed data is not stored in the cache, the query processor sends a read request to the operating system API to read the appropriate text file or files containing the data needed for the query into memory in step 218. Step 218 loads the entire day's worth of performance data for the resources of the type identified in the string at 208 in FIG. 6 and for the group of attributes including the attribute identified at 213 of the query expression.
US 20120317585 A1: At STEP 610, a Read Operator Message command is issued by the initiator to read the buffer to obtain the response provided by the coupling facility responsive to processing the operator message command in the Start Operator Message. For instance, a Read Operator Message request issued by the initiator is received at the logical partition (e.g., operating system), which creates the Read Operator Message command and forwards it from the operating system to the coupling facility via SMSG. The coupling facility, and in particular, the multiplexor receives the SMSG command and forwards it, in turn, to the operator message processor. The operator message processor processes the read command, as described below, and sends a response code. The response code is ultimately 
US 20160041927 A1: In an operation 602, a read command sent from the virtual machine 102 to the host operating system 106 is received by the caching system 110. In embodiments where the storage system 112 comprises a SAN, the read command specifies the record to be read by a SAN memory location (e.g., a SAN offset address), and a length of data to be read. The read command also indicates a buffer where the record is to be written to.
US 20020152354 A1: Normally when an operating system receives a request to read a portion of a file, it must first determine where that file is located on the disk before it can even try to read the file. This is done by the operating system reading through the file names in a directory to try to find a match for the file name that had been requested. This is typically done by the operating system issuing a request to a disk drive to read one or more sectors of directory information directly from the drive. Once this data has been read from the drive, it can then be searched by the operating system for the file name that it is looking for. If the file name is not found then more sectors from the directory are read into memory by the operating system and then those directory entries are searched. Once the file has been found in the directory, the operating system reads the rest of that directory entry to determine what cluster the file starts at. If the information being read from the file is within this first cluster, then the operating system can determine by what cluster number it found in the directory entry, what sector it needs to start reading at to read the data from the file. However, if the data being read is not in the first cluster of sectors, then the operating system will have to read the cluster entry from the FAT table 
US 10380141 B1: An operating system may receive read and write requests and may forward the same to the file system. The file system may find the physical storage units including the requested data and return the requested data to the requesting applications, for example, via the operating system. Many file systems maintain metadata describing the logical storage units on a volume. For example, the NTFS file system creates and maintains a Master File Table or MFT and associated log file that records file transaction information and implements file system recoverability. Further, for example, the selected storage medium as discussed above may include a file system which supports a metadata format, including but not limited to MFT or inodes. Because the log file is a system file, it can be found early in the boot process and used to recover the disk volume, if necessary. When a user updates a file, a Log File Service records all metadata redo and undo information for the transaction. For recoverability, "redo" information in the log file allows NTFS to roll the transaction forward (repeat the transaction if necessary), and "undo" allows NTFS to roll the transaction back, if an error occurs.
US 20190272219 A1: The virtual machine quick recovery method according to claim 1, further comprising : receiving, by the guest operating system of the backup host machine, the read and write requests, and putting the read and write requests in a ring buffer; acquiring, by a Qemu module of the backup host machine, the read and write requests from the ring buffer, and transmitting the read and write requests to a Sync Orig module in the host operating system; the Sync Orig module transmitting the read and write requests to the second host machine; receiving, by a Sync Term module of the second host machine, the read and write requests;

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/M.N.P./Examiner, Art Unit 2114                   

/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114